EXHIBIT 10.130


[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT


INOTERA/MICRON CONFIDENTIAL





OMNIBUS IP AGREEMENT
This OMNIBUS IP AGREEMENT (“Agreement”) is made and entered into on this 17th
day of January, 2013, by and between Micron Technology, Inc., a Delaware
corporation with a principal place of business at 8000 South Federal Way, Boise,
Idaho 83707 U.S.A. (“Micron”), and Inotera Memories, Inc. (Inotera Memories,
Inc. [Translation from Chinese]), a company incorporated under the laws of the
Republic of China (“ROC”), having offices at 667 Fu Hsing 3rd Road, Hwa Ya
Technology Park, Kueishan, Taoyuan 333, Taiwan (“Inotera”). Each of Micron and
Inotera may be referred to herein individually as a “Party” and collectively as
the “Parties.”
    
RECITALS
WHEREAS, prior to the date of this Agreement, Micron, MNL, NTC and Inotera (the
“Prior JV Parties”) entered into certain agreements with each other relating to
the ownership, governance and operation of Inotera and regarding certain
business relationships among the Prior JV Parties (such agreements as amended
prior to the date of this Agreement, the “Prior JV Documents”);
WHEREAS, upon the Closing (as defined hereinafter), certain of the Prior JV
Documents will be terminated, including all the provisions therein that purport
to survive termination, and certain other of the Prior JV Documents will be
terminated with certain provisions therein to survive in the same or amended
form;
WHEREAS, Micron, MNL and Inotera are willing to permit such modifications and
terminations in connection with the transactions contemplated by the Master
Agreement (as defined hereinafter);
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto intending to be legally
bound do hereby agree as follows:





--------------------------------------------------------------------------------



[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT
INOTERA/MICRON CONFIDENTIAL



ARTICLE I
DEFINITIONS; CERTAIN INTERPRETIVE MATTERS
1.1    Definitions.
In addition to the terms defined elsewhere in this Agreement, capitalized terms
used in this Agreement shall have the respective meanings set forth below:
“Affiliate” means, with respect to any specified Person, any other Person that
directly or indirectly, including through one or more intermediaries, controls,
or is controlled by, or is under common control with such specified Person; and
the term “affiliated” has a meaning correlative to the foregoing.
“Agreement” shall have the meaning set forth in the preamble to this Agreement.
“Applicable Law” means any applicable laws, statutes, rules, regulations,
ordinances, orders, codes, arbitration awards, judgments, decrees or other legal
requirements of any Governmental Entity.
“Closing” means the time contemplated by Section 5.1 of the Master Agreement,
upon which the various deliveries and actions that are contemplated by the
Master Agreement to take place at the “Closing” shall have occurred.
“Confidential Information” means that information deemed to be “Confidential
Information” under the MCA if disclosed on or after April 21, 2008 and prior to
the Effective Date, or information that meets the definition of Confidential
Information as set forth in the Micron-Inotera NDA if provided, disclosed,
obtained or accessed on or after the Effective Date.
“Effective Date” means January 1, 2013.
“GAAP” means, with respect to Micron, United States generally accepted
accounting principles, and with respect to Inotera, ROC generally accepted
accounting principles, in each case, as consistently applied by the Party for
all periods at issue.
“Governmental Entity” means any governmental authority or entity of any country
in the world, including any agency, board, bureau, commission, court,
municipality, department, subdivision or instrumentality thereof.
“Inotera” has the meaning set forth in the Preamble to this Agreement.
“IP Rights” means copyrights, rights in trade secrets, Mask Work Rights and
pending applications or registrations of any of the foregoing anywhere in the
world. The term “IP Rights” does not include any rights to Patent(s) or rights
in trademarks.

- 2 -

--------------------------------------------------------------------------------



[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT
INOTERA/MICRON CONFIDENTIAL



“JDP Agreement” means that certain Amended and Restated Joint Development
Program Agreement by and between Micron and NTC effective as of November 26,
2008.
“JDP-CSA Agreement” means that certain Joint Development Program and Cost
Sharing Agreement by and between Micron and NTC effective as of April 9, 2010.
“JDP Inventions” means all discoveries, improvements, inventions, developments,
processes or other technology, whether patentable or not, that is/are conceived
by one or more Representatives of one or more of the Parties in the course of
activities conducted under the JDP Agreement or the JDP-CSA Agreement prior to
the Effective Date.
“JDP Process Node” means any Process Node resulting from the research and
development activities of the Parties pursuant to the JDP Agreement or the
JDP-CSA Agreement.
“JDP Work Product” means the tangible work product created prior to the
Effective Date under either the JDP Agreement or the JDP-CSA Agreement in the
performance of any SOW, including all documentation, records, Software,
methodology, drawings, masks, databases and other tangible materials created in
performing any SOW, regardless of the form in which such work product is
originally created or thereafter reproduced, translated, converted or stored.
“Joint Venture Agreement” means that certain Joint Venture Agreement dated the
date hereof, by and among MNL, Numonyx B.V., MTAP and NTC.
“Joint Venture Documents” has the meaning set forth in the Joint Venture
Agreement.
“Master Agreement” means that certain Master Agreement, dated as of the date
hereof, among Micron, MNL, Numonyx B.V., MTAP, MSA, NTC, and Inotera.
“Mask Work Rights" means rights under the United States Semiconductor Chip
Protection Act of 1984, as amended from time to time, or under any similar
equivalent laws in countries other than the United States.
“MCA” means that certain Second Amended and Restated Mutual Confidentiality
Agreement dated as of November 26, 2008, among NTC, NTC's Subsidiaries (as
defined therein), Micron, Micron's Subsidiaries (as defined therein), MNL, MeiYa
and Inotera, as amended by Amendment No. 1 on April 9, 2010, and terminated
pursuant to this Agreement.
“MCA Termination” has the meaning set forth in Section 2.3.
“MeiYa” means MeiYa Technology Corporation (MeiYa Technology Corporation
[Translation from Chinese]), a company incorporated under the laws of the
Republic of China.
“Micron” shall have the meaning set forth in the preamble to this Agreement.

- 3 -

--------------------------------------------------------------------------------



[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT
INOTERA/MICRON CONFIDENTIAL



“Micron-Inotera NDA” means that certain Micron-Inotera Mutual Nondisclosure
Agreement, dated as of the date hereof, between Micron and Inotera.
“MNL” means Micron Semiconductor B.V., a private limited liability company
organized under the laws of the Netherlands.
“MSA” means Micron Semiconductor Asia Pte. Ltd., a private limited company
organized under the laws of Singapore.
“MTAP” means Micron Technology Asia Pacific, Inc., an Idaho corporation.
“NTC” means Nanya Technology Corporation (Nanya Technology Corporation
[Translation from Chinese]), a company incorporated under the laws of the
Republic of China.
“Numonyx B.V.” means Numonyx Holdings B.V., a private limited liability company
organized under the laws of the Netherlands.
“Party” and “Parties” shall have the meaning set forth in the preamble to this
Agreement.
“Patents” means all issued and unexpired patents issued by a Governmental
Entity, including any and all divisionals, continuations, continuations-in-part,
reissues, reexaminations, extensions, foreign counterparts or equivalents of any
of the foregoing, wherever and whenever existing.
“Person” means any natural person, corporation, joint stock company, limited
liability company, association, partnership, firm, joint venture, organization,
business, trust, estate or any other entity or organization of any kind or
character.
“Prior JV Documents” shall have the meaning set forth in the recitals to this
Agreement.
“Prior JV Parties” shall have the meaning set forth in the recitals to this
Agreement.
“Process Node” means a collection of process technology and equipment that
enables the production of semiconductor wafers for a particular minimum
repeatable half pitch of a device (minimum physical feature size or line width)
and often designated by the size of such pitch (e.g., the 68 nm Process Node or
the 50 nm Process Node, etc.).
“Representative” means with respect to a Party, any director, officer, employee,
agent or Contractor of such Party or a professional advisor to such Party, such
as an attorney, banker or financial advisor of such Party who is under an
obligation of confidentiality to such Party by contract or ethical rules
applicable to such Person.
“Supply Agreement” means that certain Supply Agreement dated the date hereof,
among Micron, MSA and Inotera.

- 4 -

--------------------------------------------------------------------------------



[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT
INOTERA/MICRON CONFIDENTIAL



“Third Party” means any Person other than NTC, Micron or Inotera or any of their
respective Affiliates.
“TTA” means that certain Technology Transfer Agreement dated November 26, 2008,
among the Parties and NTC, as amended by Amendment No. 1 as of April 9, 2010,
Addendum No. 1 as of April 9, 2010, and Addendum No. 2 as of June 8, 2011..
“TTA Termination” shall have the meaning set forth in Section 2.2 to this
Agreement.
“TTA 68-50” shall have the meaning set forth in Section 2.1 to this Agreement.
“TTA 68-50 Termination” shall have the meaning set forth in Section 2.1 to this
Agreement.
“TTLA” means that certain Second Amended and Restated Technology Transfer and
License Agreement effective April 9, 2010, between Micron and NTC.
1.2    Certain Interpretive Matters.
(a)    Unless the context requires otherwise, (i) all references to Sections,
Articles, Exhibits, Appendices or Schedules are to Sections, Articles, Exhibits,
Appendices or Schedules of or to this Agreement, (ii) each accounting term not
otherwise defined in this Agreement has the meaning commonly applied to it in
accordance with GAAP, (iii) words in the singular include the plural and vice
versa, (iv) the term “including” means “including without limitation,” and (v)
the terms “herein,” “hereof,” “hereunder” and words of similar import shall mean
references to this Agreement as a whole and not to any individual section or
portion hereof. All references to “day” or “days” mean calendar days, and all
references to “quarter(ly),” “month(ly)” or “year(ly)” mean Fiscal Quarter,
Fiscal Month or Fiscal Year, respectively, unless the context requires
otherwise.
(b)    No provision of this Agreement will be interpreted in favor of, or
against, any Party by reason of the extent to which (i) such Party or its
counsel participated in the drafting thereof, or (ii) such provision is
inconsistent with any prior draft of this Agreement or such provision.


ARTICLE II
TERMINATIONS WITH SURVIVAL/AMENDMENTS
2.1    Technology Transfer Agreement for 68-50nm Process Nodes. The Technology
Transfer Agreement for 68-50nm Process Nodes (“TTA 68-50”) is hereby terminated
(including any provisions that, pursuant to the TTLA 68-50, are expressly stated
to survive termination) effective retroactively as of the Effective Date (“TTA
68-50 Termination”). Following the effectiveness of the TTA 68-50 Termination:

- 5 -

--------------------------------------------------------------------------------



[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT
INOTERA/MICRON CONFIDENTIAL



(a)    all of the technology transfer obligations set forth in Article 2 of the
TTA 68-50 shall be deemed satisfied, and Micron shall have no further obligation
of whatever sort or nature with respect to the transfer of such technology, or
with respect to the provision of wafers or engineering services to, Inotera;
(b)    Inotera shall have no claim or right under any provision of the TTA 68-50
[***]; and
(c)    as a result of such TTA 68-50 Termination, Inotera shall have no
obligation to cease the use or exploitation of any materials transferred to it
from Micron pursuant to the TTA 68-50.
2.2    Technology Transfer Agreement. The TTA is hereby terminated (including
any provisions that, pursuant to the TTA, are expressly stated to survive
termination) effective retroactively as of the Effective Date (“TTA
Termination”). Following the effectiveness of the TTA Termination:
(a)    Inotera shall no longer have any right under Section 2.1 of the TTA to
receive a transfer from either Micron or NTC of any JDP Work Product or other
technology;
(b)    any payments which had accrued under Article 3 of the TTA prior to the
effectiveness of the TTA Termination and which remain outstanding as of the date
hereof shall remain due and owing, and shall be paid pursuant to the provisions
set forth in Article 3 of the TTA;
(c)    NTC shall have no further claim or right under [***] of the TTA with
respect to [***] after the effectiveness of the TTA Termination, and shall
further have no right of [***] with respect to such [***];
(d)    no Party shall have any obligations under Article 4 with respect to a
Patent Review Committee;
(e)    Inotera shall be entitled to [***] (i) all inventions conceived [***],
whether before the effectiveness of the TTA Termination or thereafter, and (ii)
to the invention disclosures identified in Schedule 1, attached hereto, and, in
the case of (i) and (ii), to [***] in its discretion [***] with respect to such
inventions [***]; provided, however, that Inotera agrees to [***] under any such
[***];
(f)    after the effectiveness of the TTA Termination, [***] shall have a right
[***] with respect to the [***] of all [***] by one or more [***] agrees
promptly to disclose to [***] any such [***] of which it becomes aware, and to
cooperate with [***] during the [***] of any [***]; and

- 6 -

--------------------------------------------------------------------------------



[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT
INOTERA/MICRON CONFIDENTIAL



(g)    the rights and obligations of Section 4.3(f) of the TTA shall survive the
TTA Termination, and shall continue to be binding upon Inotera, both with
respect to inventions, JDP Work Product, IP Rights or Patents conceived before
and after the effectiveness of the TTA Termination, provided, however, that
Inotera shall have no obligation to [***] with respect to [***].


2.3    Mutual Confidentiality Agreement. The MCA is hereby terminated (including
any provisions that, pursuant to the TTLA, are expressly stated to survive
termination) effective retroactively as of the Effective Date (“MCA
Termination”). Following the effectiveness of the MCA Termination:
(a)    Sections 8(e) and 8(f) of the MCA shall survive MCA Termination and shall
remain in effect;
(b)    Inotera shall have no right under Section 3 of the MCA to disclose any
Confidential Information of Micron or NTC to any Third Party, and the
obligations of Inotera under the MCA with respect to information disclosed to or
received by Inotera on or after the effective date of the MCA and prior to
January 1, 2013, shall continue in effect until five (5) years after Inotera is
no longer supplying products to Micron pursuant to the Supply Agreement;
(c)    Section 8(c) of the MCA shall not become effective until five (5) years
after Inotera is no longer supplying products to Micron; and
(d)    confidentiality obligations of the MCA otherwise applicable to Micron
with respect to JDP Inventions, JDP Work Product, JDP Process Nodes, JDP Designs
or IP Rights or rights to Patents therein shall be superseded and replaced by
the amendments to the JDP Agreement, but no other confidentiality obligations
under the MCA shall survive or be applicable as to Micron.


ARTICLE III
MISCELLANEOUS
3.1    Assignment. This Agreement shall be binding upon and inure to the benefit
of the successors and assigns of each Party hereto; provided, however, neither
this Agreement nor any right or obligation hereunder may be assigned or
delegated by any Party in whole or in part to any other Person, including,
without limitation, by merger, operation of law, or through the transfer of all
or substantially all of the equity, assets, or business of a Party to this
Agreement, without the prior written consent of the non-assigning Party. Any
purported assignment in violation of the provisions of this Section 3.1 shall be
null and void and have no effect.

- 7 -

--------------------------------------------------------------------------------



[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT
INOTERA/MICRON CONFIDENTIAL



3.2    Compliance with Laws and Regulations. Each of the Parties shall comply
with, and shall use reasonable efforts to require that its respective
subcontractors comply with, Applicable Laws relating to this Agreement and the
performance of such Party's obligations hereunder.
3.3    Notice. All notices and other communications hereunder shall be in
writing and shall be deemed given upon (a) transmitter's confirmation of a
receipt of a facsimile transmission, (b) confirmation of delivery by a standard
overnight or recognized international carrier, or (c) delivery in person,
addressed at the following addresses (or at such other address for a Party as
shall be specified by like notice):
In the case of Micron:
 
Micron Technology, Inc.
8000 S. Federal Way
Mail Stop 1-507
Boise, ID 83716
Attn: General Counsel
Facsimile: (208) 368-1309
 
In the case of the Inotera:
 
Inotera Memories, Inc. (Inotera Memories, Inc. [Translation from Chinese])
667, Fuhsing 3rd Road
Hwa-Ya Technology Park
Kueishan, Taoyuan
Taiwan, R.O.C.
Attn: Head of Legal & IP Office
Facsimile: 886-3-327-2988 Ext.3385



3.4    Waiver. The failure at any time of a Party to require performance by
another Party of any responsibility or obligation required by this Agreement
shall in no way affect a Party's right to require such performance at any time
thereafter, nor shall the waiver by a Party of a breach of any provision of this
Agreement by another Party constitute a waiver of any other breach of the same
or any other provision nor constitute a waiver of the responsibility or
obligation itself.
3.5    Severability. Should any provision of this Agreement be deemed in
contradiction with the laws of any jurisdiction in which it is to be performed
or unenforceable for any reason, such provision shall be deemed null and void,
but this Agreement shall remain in full force and effect in all other respects.
Should any provision of this Agreement be or become ineffective because of
changes in Applicable Laws or interpretations thereof, or should this Agreement
fail to include

- 8 -

--------------------------------------------------------------------------------



[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT
INOTERA/MICRON CONFIDENTIAL



a provision that is required as a matter of law, the validity of the other
provisions of this Agreement shall not be affected thereby. If such
circumstances arise, the Parties shall negotiate in good faith appropriate
modifications to this Agreement to reflect those changes that are required by
Applicable Law.
3.6    Third Party Rights. Nothing in this Agreement, whether express or
implied, is intended, or shall be construed, to confer, directly or indirectly,
upon or give to any Person, other than the Parties hereto and their respective
Subsidiaries, any legal or equitable right, remedy or claim under or in respect
of this Agreement or any covenant, condition or other provision contained
herein. The Subsidiaries of the Parties hereto are third party beneficiaries of
this Agreement with respect to, and to the extent, provisions of this Agreement
expressly apply to such Subsidiaries.
3.7    Amendment. This Agreement may not be modified or amended except by a
written instrument executed by, or on behalf of, each of the Parties.
3.8    Entire Agreement. This Agreement, together with Schedule 1 and the
applicable terms of the other Joint Venture Documents, constitutes the entire
agreement of the Parties hereto with respect to the subject matter hereof and
supersede all prior agreements, amendments and understandings, oral and written,
between the Parties hereto with respect to the subject matter hereof, provided
however that, in the event that any right, obligation or other provision of this
Agreement conflicts with any right, obligation or provision of that certain
Waiver and Consent Side Letter Agreement, entered into by and between the
Parties and effective October 11, 2012, as amended, the Waiver and Consent Side
Letter Agreement shall prevail, and the Parties shall conduct their affairs to
give effect to such rights, obligations or provisions as are set forth in the
Waiver and Consent Side Letter Agreement.
3.9    Choice of Law. This Agreement shall be governed by and construed in
accordance with the laws of Delaware, without giving effect to its conflict of
laws principles.
3.10    Jurisdiction; Venue. Any suit, action or proceeding seeking to enforce
any provision of, or based on any matter arising out of or in connection with,
this Agreement shall be brought in the state or federal courts located in
California, and each of the Parties hereby consents and submits to the exclusive
jurisdiction of such courts (and of the appropriate appellate courts therefrom)
in any such suit, action or proceeding and irrevocably waives, to the fullest
extent permitted by Applicable Law, any objection which it may now or hereafter
have to the laying of the venue of any such suit, action or proceeding in any
such court or that any such suit, action or proceeding which is brought in any
such court has been brought in an inconvenient forum.
3.11    Headings. The headings of the Articles and Sections in this Agreement
are provided for convenience of reference only and shall not be deemed to
constitute a part hereof.

- 9 -

--------------------------------------------------------------------------------



[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT
INOTERA/MICRON CONFIDENTIAL



3.12    Counterparts. This Agreement may be executed in several counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.




[Signature pages follow]



- 10 -

--------------------------------------------------------------------------------



[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT
INOTERA/MICRON CONFIDENTIAL









IN WITNESS WHEREOF, this Agreement has been executed and delivered as of the
date first above written.
MICRON TECHNOLOGY, INC.
 
 
 
 
By:
/s/ Michael W. Sadler
 
 
Name: Michael W. Sadler
 
 
Title: Vice President of Corporate Development
 

































































THIS IS A SIGNATURE PAGE FOR THE OMNIBUS IP AGREEMENT ENTERED INTO BY AND
BETWEEN MICRON AND INOTERA



--------------------------------------------------------------------------------



[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT
INOTERA/MICRON CONFIDENTIAL





INOTERA MEMORIES, INC.
 
 
 
 
By:
/s/ Pei-Ing Lee
 
 
Name: Pei-Ing Lee
 
 
Title: Supervisor
 















































































THIS IS A SIGNATURE PAGE FOR THE OMNIBUS IP AGREEMENT ENTERED INTO BY AND
BETWEEN MICRON AND INOTERA

